Citation Nr: 1403623	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence to reopen a claim of entitlement to service connection for a lumbar strain (claimed as low back pain) has been received, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that declined to reopen the claim of service connection for a lumbar strain (claimed as low back pain).

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Acting Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the Veteran's claims folder.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for a lumbar strain (claimed as low back pain), the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for entitlement to service connection for a lumbar strain (claimed as low back pain) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in February 2001, the RO denied the Veteran's claim for service connection for a lumbar strain (claimed as low back pain).

2.  The evidence associated with the claims file subsequent to the February 2001 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a lumbar strain (claimed as low back pain).


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar strain (claimed as low back pain).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a lumbar strain (claimed as low back pain).  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Analysis

In a February 2001 rating decision, the RO denied service connection for a low back disability, based on a finding that there was no evidence to establish that the acute back strain in service had continued and resulted in or progressed to the current back disability.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received October 2009.

The evidence of record at the time of the February 2001 denial included service treatment records indicating that the Veteran had been treated for back pain for a period of 8 months, with a diagnosis of minor spasm in April 1974, acute strain in October 1974, back strain in November 1974, and low back pain in December 1974.  No chronic low back disability was diagnosed at the time of the Veteran's discharge.  The record also included VA Medical Center personnel action records, showing that the Veteran was being treated for an on-the-job lifting injury to his back he sustained in May 1990.  The record also included VA treatment records from the VA Medical Center in Little Rock, Arkansas dated from December 1992 to November 2000, showing that the Veteran was treated for low back pain, which he first reported in March 1998, and that he was diagnosed with an acute back strain, a chronic postural back strain, low back pain, and in September 2000, with degenerative disc disease with postural low back pain.  In addition, the record included private treatment records from the Little Rock Orthopedic Clinic dated from May 190 to December 1995, showing that the Veteran was initially evaluated for low back pain in May 1990, which he related to an on-the-job lifting injury.  He was diagnosed with mechanical low back pain secondary to lumbar strain.  The records also show that the Veteran underwent an MRI of the lumbar spine in October 1990, and the impression was minimal internal desiccation of the L4-5 and L5-S1 discs without significant bulge or herniation.

The pertinent evidence added to the record since the February 2001 denial includes statements made during the Veteran's August 2012 Video Conference hearing, which are supportive of his contention that his current low back disability was incurred as a result of an injury in service.  In this regard, the Veteran testified during his Board hearing that he injured his back in service doing strenuous exercise, climbing mountains and sleeping on rough mountain terrain, and going over rugged terrain carrying a 60-pound backpack.  He also reported that he injured his back doing pugil stick training in service, and that he was treated for the injury in service sometime in 1972.  He also testified that he continued to experience low back pain following his initial injury in service and after his discharge, and that his on-the-job injury in May 1990 just aggravated the symptoms that he was already experiencing since his in-initial in-service back injury.  The Veteran also testified that instead of seeking medical attention for his back problems right after his discharge, he self-medicated with over-the-counter pain medication.  The Veteran's wife, who has worked in the medical profession, also testified that she observed the Veteran having severe back problems after his discharge and prior to his May 1990 industrial injury.  

The newly submitted statements from the Veteran and his wife, holding that the Veteran's current back problems developed as a result of back injuries in service, that he has had continuous back pain since his discharge and prior to his May 1990 work-related injury, and that his May 1990 on-the-job injury only aggravated an already existing back problem, is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current back disability that is related to an injury incurred in service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a lumbar strain (claimed as low back pain) is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  


ORDER

New and material evidence has been presented, and the claim for service connection for a neck condition is reopened; the appeal is granted to this extent only.


REMAND

After a review of the evidence, the Board is of the opinion that further development is required before the Board decides the issue on appeal.

The Veteran was afforded a VA examination in March 2010, to determine the etiology of his claimed low back disability.  According to the examiner, the Veteran complained of low back pain since 1972, but stated that there was no specific injury.  He diagnosed degenerative arthritic changes of the L5-S1 lumbar spine, based on X-ray evidence.  The examiner then concluded that with regard to whether the Veteran's current condition is related to his history of lumbar spine strain, current medical literature could not support the evidence that lumbar strains increase the incidents of degenerative arthritis of the lumbar spine.  He noted further that there is no indication that labor jobs or heavy manual lifting increases lumbar spine pathology.  He concluded instead that most often, it is an actual phenomenon of degenerative change that is age-related and is present in most individuals, which is not considered pathologic, but normal physiologic changes for a 55-year old person.  He opined that it would be unlikely for a lumbar spine complaint to result in some sort of arthritic change short of a fracture that would then result in post-traumatic arthritis.  He also noted that lumbar strains do not result in further degenerative change if they are muscular in nature and have no impact on the bony structure.  

The Board finds that the examination report reflects no consideration of the Veteran's reports of back problems that started in service, and continued after his discharge.  Specifically, as noted above, he reported during his August 2012 Video Conference hearing that he injured his back in service doing strenuous exercise, climbing mountains and sleeping on rough mountain terrains, and going over rugged terrain carrying a 60-pound backpack.  He also reported that he injured his back doing pugil stick training in service, and that he was treated for the injury in service sometime in 1972.  His wife, who has worked in the medical profession, also testified that she observed the Veteran having severe back problems after his discharge and prior to his May 1990 industrial injury.  See August 2012 Video Conference hearing transcript.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's lumbar spine disability is necessary.  See 38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the lumbar spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current lumbar spine disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should provide a rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


